Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This application is in condition for allowance except for the following formal matters: 
            Regarding claim 1, the phrase “the classification” in line 12 of the claim should apparently be “a classification” and the phrase “a classification” in line 13 of the claim should apparently be “another classification”. And regarding claim 7, the phrase “the classification” in line 8 of the claim should apparently be “a classification” and the phrase “a classification” in line 9 of the claim should apparently be “another classification”. Appropriate correction is required.            

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






                                                                                                                                                                                                       
/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner, 
Art Unit 2653
February 25, 2021